Title: From Louisa Catherine Johnson Adams to John Adams, 4 August 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 4 August 1819
				
				As I know how much your time must be engrossed by your studies my Dear John altho’ the temporary loss of your correspondence will grieve me I will submit to it most patiently on account of the motive which does you so much honour—I observe that you appear to be a little mortified in your last Letter at what I remarked in one of my former ones which you somewhat misunderstood—The observation I made as to your not answering my Letters were concerning yourself and not regarding Charles at all I meant you to understand that what I said of Cigars was applicable to the long standing desire which both your father and myself had expressed that you should leave off  this pernicious practice and I was mortified to learn from a Gentleman who had seen you that you were to use his expression “an inveterate smoker.” It was your constantly avoiding to answer these anxious fears which I so strongly intimated that I wrote and with a view to convince you of the fatal consequence which might result to Charles from your example whose health must be materially injured by this abominable practice which acts as a stimulus to every bad passion.I have been much and painfully engaged since the receipt of your Letter in attendance on my poor Sister Frye who has again been so unfortunate to lose her sweet little Infant and my heart has bled at the sight of the distress of its parents. There are scenes my dear John which call for great fortitude and teach us resignation to the Will of a supreme being who best knows what is good for us. but alas they are severe trials to our feeble natures and call for a strength of mind and energy of character few of us are gifted with. May it be your lot to meet as few of them as possible and may you under every circumstance place your trust in that power from whom alone in such and in all other afflictions you can hope releif—for he alone knows how to temper the wind to the shorn lamb.I cannot praise you too much for your exertions both as it regards yourself and your brother and I have not the slightest doubt that they will be crowned with honour and and gladden the heart of your affecte Mother
				
					L. C. A—
				
				
					Let me have the satisfaction of hearing that your speaking met with public approbation.
				
			